Opinión disidente emitida por el
Juez Asociado Rebollo López.
Unas breves expresiones en disenso de la decisión que emite en este caso una mayoría de los integrantes del Tribunal. Lamentablemente —y debido al exceso de trabajo que limita el tiempo que tenemos para protestar y fiscalizar decisiones de esta naturaleza— nos vemos impedidos, de momento, de emitir un disenso más fundamentado y específico.
I
Las normas que, mediante sus decisiones, establece este Tribunal en nuestra jurisdicción no sólo tienen que ser correctas en derecho, sino que tienen que ser el producto del sentido común y buen juicio que se supone que posean y ejerciten los integrantes de este Tribunal en el descargo responsable de sus obligaciones.
La norma establecida aquí —en especial, en la forma y manera como ha sido implantada— denota, a nuestro jui*862ció, una total ausencia de noción por parte del Tribunal del daño irreparable, caos y desasosiego que ésta causará en la esfera de la administración pública en nuestra jurisdicción.
En fin, la decisión mayoritaria emitida viola las más elementales normas de prudencia y cautela que todos los integrantes de este Tribunal estamos obligados a observar. No podemos olvidar nunca que todas nuestras decisiones inciden en, y afectan, el bienestar general de los ciudadanos de este país.